[Cite as Bradford v. Ohio Dept. of Rehab. & Corr., 2017-Ohio-7419.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Pele K. Bradford,                                   :

                Plaintiff-Appellant,                :

v.                                                  :                        No. 17AP-51
                                                                      (Ct. of Cl. No. 2016-00621)
Ohio Department of Rehabilitation and               :
Correction,                                                    (ACCELERATED CALENDAR)
                                                    :
                Defendant-Appellee.
                                                    :


                                           D E C I S I O N

                                     Rendered on August 31, 2017


                On brief: Pele K. Bradford, pro se.

                On brief: Michael DeWine, Attorney General, and Amy S.
                Brown, for appellee.


                            APPEAL from the Court of Claims of Ohio

TYACK, P.J.
        {¶ 1} Pele K. Bradford is appealing from the dismissal of his lawsuit claiming that
he is wrongfully imprisoned. He assigns four errors for our consideration:
                [I.] THE TRIAL COURT ABUSED ITS DISCRETION BY
                FAILING TO ADDRESS THE ISSUE OF THE ABSENCE OF
                ANY INDICATION OF JOURNALIZATION BY THE CLERK
                OF COURT ON THE FACE OF THE PURPORTED JUNE 8,
                2004 JUDGMENT ENTRY, PURUSANT TO CIV. R. 58 AND
                CRIM. R. 32(B), IN THE FIRST INSTANCE INSIDE THE
                TRIAL COURT'S ENTRY OF DISMISSAL; THEREBY
                FAILING TO CREATE AN ENTRY SUFFICIENT TO
                PERMIT APPELLATE REVIEW.
No. 17AP-51                                                                            2


              [II.] THE TRIAL COURT ABUSED ITS DISCRETION BY
              GRANTING THE DEFENDANT'S MOTION TO DISMISS
              PURSUANT TO CIVIL RULE 12(B)(1) AND/OR (6)
              WITHOUT EMPLOYING A PROPER LEGAL ANALYSIS AS
              ANNOUNCED BY THE TENTH APPELLATE DISTRICT
              COURT.

              [III.] THE TRIAL COURT ABUSED ITS DISCRETION BY
              GRANTING APPELLEE'S MOTION TO DISMISS WHERE
              APPELLANT MET HIS BURDEN OF PROOF IN
              ESTABLISHING A PRIMA FACIE CASE OF FALSE
              IMPRISONMENT BY PROVING THAT HE WAS
              DETAINED AND/OR IMPRISONED BY APPELLEE.

              [IV.] THE TRIAL COURT ERRED BY FAILING TO FIND
              THAT THE JUNE 8, 2004 PURPORTED JUDGMENT
              ENTRY WAS FACIALLY INVALID DUE TO THE ABSENCE
              OF ANY INDICATION OF JOURNALIZATION BY THE
              CLERK PURSUANT TO CIV. R. 58 AND CRIM. R. 32(B).

      {¶ 2} As can be ascertained from the assignments of error, Bradford claims that
he is wrongfully imprisoned because he believes that the entry which sentenced him was
never journalized. In fact, the entry sentencing him for aggravated murder in 2004 was
journalized. The judgment entry was not facially invalid. As a result, he is incarcerated
based upon a valid conviction and a journalized sentencing entry.
      {¶ 3} The four assignments of error are overruled. The dismissal of Bradford's
lawsuit against the Ohio Department of Rehabilitation and Correction is affirmed.
                                                                     Judgment affirmed.

                           KLATT and DORRIAN, JJ., concur.